DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 – 3, 5 – 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al.
Regarding Claims 1, 2, 5, and 6.  Frei et al. teaches a flexible polyurethane foam comprising the reaction product of a prepolymer having available OH groups, i.e. a pre-polymer polyol, with at least one multifunctional isocyanate (Column 1, Lines 3 and 58 – 65).  The prepolymer used in the inventive examples is prepared by reacting a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol, i.e. has an OH functionality of three; and diisocyanotoluene (TDI), in the presence of dibutyltin dilaurate, i.e. an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, Lines 48 - 64).  In Example R, this prepolymer and a second polymer polyol are reacted with TDI in the presence of KOSMOS® EF (TABLE 3B), i.e. a gelling catalyst.
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer.  However, the prepolymer used in the inventive examples of Frei et al. is 
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide - as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide 
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, as is detailed above.  Additionally, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed throughout and on its surface is prepared by simply combining the silicon dioxide with other foam forming ingredients prior to their In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 3.  Frei et al. teaches the flexible polyurethane foam of Claim 1 wherein the prepolymer polyol has a hydroxyl number of 30 (see Table 1). 
Regarding Claim 7.  Frei et al. teaches the flexible polyurethane foam of Claim 1 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).
Regarding Claim 10.  Frei et al. teaches the flexible polyurethane foam of Claim 1.  The foam produced in Example R has a density of 27.5 kg/m3 (roughly 1 pcf) (Table 3B).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 1 above, and further in view of JP 2008201946 to Sato.  For the purposes of examination, citations for Sato are taken from the machine translation of the document obtained from Clarivate Analytics.
Regarding Claims 4 and 11.  Frei et al. teaches the flexible polyurethane foam of Claim 1 but does not expressly teach it undergoes a step of thermoforming.  However, Sato teaches the concept of thermoforming flexible polyurethane foams at compression ratios of up to 1:5 (Page 5).  Frei et al. and Sato are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to thermoform the flexible polyurethane foam of Frei et al. as suggested by Sato.  The motivation would have been that Sato teaches that thermoforming provides a foam which is excellent in processability and shape retention (Page 2). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claims 1 and 7 above, and further in view of US 2012/0071576 to Burdeniuc et al.
Regarding Claims 8 and 9.  Frei et al. teaches the flexible polyurethane foam of Claim 7 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).  Frei et al. does not expressly teach this polyether polyol is a graft polyether polyol.  However, Burdeniuc et al. teaches the concept of providing graft polyether polyols as the polyol component in the preparation of flexible polyurethane foams.  Such polyols may have solids contents of up to 45 weight percent (Paragraphs 0023 – 0024).  Frei et al. and Burdeniuc et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a graft polyether as taught by Burdeniuc et al. as the second polymer polyol in the reaction mixture of Example R of Frei et al.  The motivation would have been that graft polyols provide advantages in polyurethane foams, including improving their load-bearing properties and increasing their resistance to deformation (Burdeniuc et al.: Paragraph 0023).

Claims 12 – 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al.
Regarding Claims 12 and 14.  Frei et al. teaches a flexible polyurethane foam comprising the reaction product of a prepolymer having available OH groups, i.e. a pre-polymer polyol, with at least one multifunctional isocyanate (Column 1, Lines 3 and 58 – 65).  The prepolymer used in the inventive examples has a hydroxyl number of 30 (see Table 1). In Example R, 50 parts by weight of the prepolymer and 50 parts by weight of  a polymer polyol are reacted with TDI in the presence of 1.5 parts by weight of KOSMOS® EF (TABLE 3B), i.e. a gelling catalyst.
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer, as well as the isocyanate index at which it is prepared.  However, the prepolymer used in the inventive examples is prepared by reacting a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol prepared from glycerin and propylene oxide; and diisocyanotoluene (TDI), in the presence of dibutyltin dilaurate, i.e. an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, Lines 48 - 64).  The exemplary formulation in the instant specification uses the same or substantially similar ingredients in substantially similar amounts to form the prepolymer.  Specifically, 96.53% by weight of the polyether polyol CARPOL® GP-3008 is combined with 3.44% by weight of 80/20 TDI in the presence of an organotin catalyst.  CARPOL® GP-3008 is also a 3,000 molecular weight triol formed from a glycerin initiator and propylene oxide (see Paragraphs 0020 – 0021 of the PG-PUB of the instant application).  Given that the prepolymers of Frei et al. and applicant are 
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide -as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide particles have an average particle diameter ranging from 50 to 800 microns (Page 2, Lines 1 – 5).  In Example G, the beach sand is provided in an amount of 100 parts by weight per 100 parts by weight polyol (Page 4).  Frei et al. and Hood et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silicon dioxide in the amount taught by Hood et al. as a filler in the reaction mixture of Example R of Frei et al.  The foam product would then comprise silicon dioxide particles uniformly distributed therein.  The motivation would have been that the use of fillers, in general, can provide advantages such as lowering material costs.  The silicon dioxide filler taught by Hood et al. is particularly advantageous because it was found to have no negative impact on the 
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, as is detailed above.  Additionally, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed throughout and on its surface is prepared by simply combining the silicon dioxide with other foam forming ingredients prior to their reaction to form the final abrasive material (see Paragraphs 0024, 0031, and 0032).  Secondary reference Hood et al. also teaches the concept of adding inert filler materials, such as silicon dioxide, to foam-forming reactants in substantially similar amounts to those disclosed in the instant specification (Page 2, Lines 16 – 41).  The process suggested by the combination of Frei et al. with Hood et al. is consequently substantially similar to that disclosed in the instant specification.  Therefore, the claimed effects and physical properties, i.e. an abrasive foam in which silicon dioxide particles are uniformly distributed throughout and also protrude form an outer surface of the foam to form an abrasive surface, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.
Regarding Claim 13.  Frei et al. teaches the flexible polyurethane foam of Claim 12 in which the reaction mixture further comprises 3.1 parts by weight water.
Regarding Claim 16.  Frei et al. teaches the flexible polyurethane foam of Claim 12 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).
Regarding Claim 18.  Frei et al. teaches the flexible polyurethane foam of Claim 12.  The foam produced in Example R has a density of 27.5 kg/m3 (roughly 1 pcf) (Table 3B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 12 above, and further in view of JP 2008201946 to Sato.  For the purposes of examination, citations for Sato are taken from the machine translation of the document obtained from Clarivate Analytics.
Regarding Claim 15.  Frei et al. teaches the flexible polyurethane foam of Claim 12 but does not expressly teach it undergoes a step of thermoforming.  However, Sato teaches the concept of thermoforming flexible polyurethane foams at compression ratios of up to 1:5 (Page 5).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to thermoform the flexible polyurethane foam of Frei et al. as suggested by Sato.  The motivation would have been that Sato teaches that thermoforming provides a foam which is excellent in processability and shape retention (Page 2). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 16 above, and further in view of US 2012/0071576 to Burdeniuc et al.
Regarding Claim 17.  Frei et al. teaches the flexible polyurethane foam of Claim 16 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).  Frei et al. does not expressly teach this polyether polyol is a graft polyether polyol.  However, Burdeniuc et al. teaches the concept of providing graft polyether polyols as the polyol component in the preparation of flexible polyurethane foams.  Such polyols may have solids contents of up to 45 weight percent (Paragraphs 0023 – 0024).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a graft polyether as taught by .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al.
Regarding Claim 19.  Frei et al. teaches a method of making a flexible polyurethane foam comprising providing a prepolymer having available OH groups, i.e. a pre-polymer polyol (Column 1, Lines 3 and 58 – 65).  The prepolymer used in the inventive examples has a hydroxyl number of 30 (see Table 1). In Example R, the method further comprises providing KOSMOS® EF (TABLE 3B), i.e. a gelling catalyst and TDI, i.e. a polyisocyanate. The foam produced from reacting the prepolymer and TDI in Example R has a density of 27.5 kg/m3 (roughly 1 pcf) (Table 3B).
Frei et al. is silent regarding the molecular weight and functionality of the prepolymer, as well as the isocyanate index at which it is prepared.  However, the prepolymer used in the inventive examples is prepared by reacting a first polyether polyol (DESMOPHEN® 20WB56) which has a molecular weight of 3,000 and is a triol, i.e. has an OH functionality of three; and diisocyanotoluene (TDI), in the presence of dibutyltin dilaurate, i.e. an organotin catalyst (Column 4, Lines 30 – 33; and Column 8, 
Frei et al. teaches additives, including fillers, may be incorporated into the foam (Colum 7, Lines 1 – 13) but does not expressly teach the foam comprises silicon dioxide.  However, Hood et al. teaches the concept of providing beach sand – i.e. silicon dioxide -as a filler in a flexible polyurethane foam (Page 2, Lines 101 – 128).  The silicon dioxide particles have an average particle diameter ranging from 50 to 800 microns (Page 2, Lines 1 – 5).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silicon dioxide as taught by Hood et al. as a filler in the reaction mixture of Example R of Frei et al.  The 
The references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. an abrasive foam in which silicon dioxide particles are uniformly distributed throughout and also protrude form an outer surface of the foam to form an abrasive surface, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only .  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,023,907 to Frei et al. in view of GB 1,093,173 to Hood et al., as applied to Claim 16 above, and further in view of US 2012/0071576 to Burdeniuc et al.
Regarding Claim 20.  Frei et al. teaches the method of making a flexible polyurethane foam of Claim 19 wherein the second polymer polyol provided is a polyether polyol (Tables 1 and 3B).  Frei et al. does not expressly teach this polyether polyol is a graft polyether polyol.  However, Burdeniuc et al. teaches the concept of providing graft polyether polyols as the polyol component in the preparation of flexible polyurethane foams.  Such polyols may have solids contents of up to 45 weight percent (Paragraphs 0023 – 0024).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a graft polyether as taught by Burdeniuc et al. as a second polymer polyol in the reaction mixture of Example R of Frei et al.  The motivation would have been that graft polyols provide advantages in polyurethane foams, including improving their load-bearing properties and increasing their resistance to deformation (Burdeniuc et al.: Paragraph 0023).

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that the applied references do not teach a flexible polyurethane foam, wherein said silicon dioxide particles are uniformly distributed throughout said abrasive foam and protrude from an outer surface of said abrasive foam such that an abrasive surface is formed.
The Office does recognize that the references do not expressly characterize the foam produced as an abrasive foam in which silicon dioxide particles also protrude from an outer surface of the foam to form an abrasive surface.  However, Frei et al., when modified by Hood et al. in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process, as is detailed above.  Additionally, according to the original specification, an abrasive foam in which silicon dioxide is uniformly distributed throughout and on its surface is prepared by simply combining the silicon dioxide with other foam forming ingredients prior to their reaction to form the final abrasive material (see Paragraphs 0024, 0031, and 0032).  Secondary reference Hood et al. also teaches the concept of adding inert filler materials, such as silicon dioxide, to foam-forming reactants in substantially similar amounts to those disclosed in the instant specification (Page 2, Lines 16 – 41).  The process suggested by the combination of Frei et al. with In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.
B) Applicant additionally argues that the new limitations regarding thermoforming are not taught by the applied references.  However, it is the Office’s position that these limitations are taught by newly discovered secondary reference JP 2008201946 to Sato for the reasons set forth in the corresponding rejections under 35 U.S.C. 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764